DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 7 October 2022 has been entered.  Claims 1-16 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melville ("A theoretical model for the production of Ac-225 for cancer therapy by neutron capture transmutation of Ra-226", Applied Radiation and Isotopes 72 (2013): 152-157) in combination with Ransohoff (US 3,269,915). 
Claims 1-4 and 10-12
Melville discloses a light water nuclear reactor that uses fast neutrons therein to generate the reaction Ra-226 (n, 2n) Ra-225.  A moderator such as water is used.  For example, note page 153 at col. 1; page 153 at col. 2, last paragraph; and  page 154 at col. 2.  The Ra-225 decays to Ac-225 (e.g., page 155 at col. 1).  The Ac-225 is isolated, and Ra-226 is reused. (e.g., page 157 at col. 1).  Radium is a metal. 
Melville desires to only use (fast) neutrons, e.g., neutron energies at 8 - 12.5 MeV (e.g., page 157 at col. 1), for the for Ra-225 production.  However, Melville indicates that the percent of fast neutrons available for Ra-225 production in a moderated (thermal) reactor is only about 1% (e.g., page 155, col. 1, last paragraph).  That is, Melville has a problem of too many thermal neutrons and not enough fast neutrons.  Thus, Melville desires to increase the percentage of fast neutrons to increase the Ra-225 production.  One way Melville indicates to increase the Ra-225 production is to use a fast nuclear reactor (e.g., a breeder reactor) instead of a moderated (thermal) nuclear reactor.  However, fast reactors are scarce in comparison to moderated (thermal) reactors. 
Ransohoff, like Melville, also shows that it is well known in the art to use fast neutrons to irradiate a Radium-226 target in a moderated (thermal) nuclear reactor.  However, Ransohoff overcomes the problem of too many thermal neutrons (and not enough fast neutrons) by using a thermal neutron absorption shield to shield the Radium-226 target from thermal neutrons.  For example, note Ransohoff at col. 8, lines 8-9; and claim 1 at step (b).  
Ransohoff’s shield provides the solution that Melville seeks.  Thus, modification of Melville to have included a shield to have shielded Melville’s Radium-226 target from thermal neutrons, as suggested by Ransohoff, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claims 5-9 and 14-16
Claim 6 indicates that Applicant’s shield comprises gadolinium.  Ransohoff’s shield likewise comprises gadolinium (e.g., claim 4).  Again, Melville desires fast neutrons in a range of 8 - 12.5 MeV.  To have provided a sufficient amount of shielding to meet Melville’s desired range would have been within the skill of the artisan, and obvious to one of ordinary skill in the art.  That is, shielding the neutrons below 8 MeV (which includes neutrons from 20eV - 1000eV would have been obvious to the artisan.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melville in combination with Ransohoff as applied to claim 10 above, and further in view of Bermudez (US 2007/0076834).
It is well known in the art to have a Radium-226 target in salt form to enhance handling and separation.  For example, note Bermudez (e.g., abstract; [0046]).  Modification of Melville to have provided the Radium-226 target in salt form, as suggested by Bermudez, would have been obvious to one of ordinary skill in the art. 

Objection to the Title
The Title is objected to because it refers to (epi-)thermal neutrons when this language has been removed from the present amended claims.  The Title also contains the misspelled word “neutons”.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection.  Applicant argues that “Melville teaches nothing regarding shielding from thermal neutrons generated in the reactor with a thermal neutron absorption shield” (Remarks at page 9).  However, as discussed above, Ransohoff discloses said feature. 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646